Case: 20-10879     Document: 00515883295         Page: 1     Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 2, 2021
                                  No. 20-10879                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Frederico Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:03-CR-329-13


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          In 2004, Frederico Gonzalez, federal prisoner # 31225-177, pleaded
   guilty to: one count of conspiracy to distribute and possess, with intent to
   distribute, cocaine, cocaine base, marihuana, and MDMA, in violation of 21
   U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(ii)(II), and (b)(1)(B)(vii); and one count


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10879      Document: 00515883295           Page: 2   Date Filed: 06/02/2021




                                     No. 20-10879


   of conspiracy to transport, and attempt to transport, monetary instruments
   from inside, to outside, the United States, in violation of 18 U.S.C. § 1956(h).
   Gonzalez was sentenced to, inter alia, life imprisonment—later reduced to
   360-months’ imprisonment pursuant to 18 U.S.C. § 3582(c)(2).
          Proceeding pro se, he challenges the district court’s denial of his
   motion, pursuant to 18 U.S.C. § 3582(c)(1)(A), for compassionate release.
   Gonzalez contends the court: concluded erroneously he failed to exhaust his
   administrative remedies; and did not consider his various medical conditions
   that, in conjunction with COVID-19, constitute “extraordinary and
   compelling reasons” qualifying him for compassionate release. (Gonzalez
   also asserts, for the first time on appeal, an outbreak of Legionnaires’ disease
   at his prison warrants his compassionate release. Notwithstanding the
   outbreak occurred after the court’s ruling, we decline to consider this
   contention. E.g., Theriot v. Par. of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir.
   1999) (“An appellate court may not consider new evidence furnished for the
   first time on appeal and may not consider facts which were not before the
   district court at the time of the challenged ruling.”).)
          Under § 3582(c)(1)(A), a district court may reduce a prisoner’s term
   of imprisonment if, after considering the applicable 18 U.S.C. § 3553(a)
   sentencing factors, it concludes: “extraordinary and compelling reasons
   warrant such a reduction”; and “such a reduction is consistent with
   applicable policy statements issued by the Sentencing Commission”. 18
   U.S.C. § 3582(c)(1)(A). The denial of a motion for such release is reviewed
   for abuse of discretion, United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020); and it may be affirmed on any basis supported by the record, see United
   States v. Lang, 835 F. App’x 790, 791 n.1 (5th Cir. 2021) (citing United States
   v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014)).




                                          2
Case: 20-10879      Document: 00515883295          Page: 3   Date Filed: 06/02/2021




                                    No. 20-10879


          Regarding exhaustion, Gonzalez maintains: he properly exhausted his
   claims by submitting a request for compassionate release to the warden; and
   he was not required to raise his specific medical conditions in his request
   because his health information is private, the warden had access to his
   medical records, and he only needed to give notice to the warden of his intent
   to file a motion in court.
          Contrary to Gonzalez’ interpretation, “Congress used clear language:
   all requests for compassionate release must be presented to the Bureau of
   Prisons before they are litigated in the federal courts”. United States v.
   Franco, 973 F.3d 465, 468 (5th Cir. 2020). Gonzalez’ request to the warden
   stated, inter alia, he suffered from an unspecified “terminal medical
   condition”; it did not discuss the conditions referenced in his subsequent
   § 3582(c)(1)(A) motion. Given that Gonzalez did not exhaust his claim, we
   do not consider the court’s alternative denial on the merits. See Lang, 835 F.
   App’x at 791.
          AFFIRMED.




                                         3